Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 07 Oct 2022.
Claims 1-4, 6, 8-10 are pending. Claims 9 and 10 are withdrawn. Claims 5 and 7 are canceled. Claims 1, 8, and 10 are amended.
Drawings
Drawing objections are withdrawn in light of drawings filed 07 Oct 2022.
Claim Interpretation
Limitation “first member” (claim 1, 8) and “second member” (claim 4 and 6) are interpreted under broadest reasonable interpretation as comprising first and second bodies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 5,382,311 hereinafter “Ishikawa”) in view of Tandou et al. (US 2016/0064189 A1 hereinafter “Tandou”) and Yendler et al. (US 2009/0014323 A1 hereinafter “Yendler”) or alternatively Lee et al. (US 2019/0080955 A1 hereinafter “Lee ‘955”).
Regarding independent claim 1 and 8, Ishikawa teaches a stage (comprising 8, Fig. 1, col 4 line 6), comprising:
 a pin insertion passage (comprising through holes 41, Fig. 1 and 2) penetrating the stage (comprising 8, Fig. 1 and 2) on which a substrate (wafer W, Fig. 1 and 2) is mounted, and configured to allow a lifter pin (comprising vertically movable pins 42, Fig. 1 and 3) to be inserted into and penetrate the pin insertion passage (comprising 41, Fig. 1-3) (col 6 line 22-25); 
a heat transfer gas passage (comprising 20, Fig. 1-3) penetrating the stage (8, Fig. 1), and configured to introduce a heat transfer gas onto a mounting surface (comprising upper surface of electrostatic chuck 12, Fig. 1-3) of the stage (comprising 8, Fig. 1) (col 6 line 9-21); 
a common gas passage (comprising groove 11, Fig. 1-3) in communication with the pin insertion passage (comprising 41, Fig. 2 and 3) and the heat transfer gas passage (comprising 20, Fig. 1-3), and configured to allow the heat transfer gas to flow through the common gas passage (11, Fig. 1-3) (col 6 line 9-21; col 10 line 35-40);
heat transfer gas is introduced onto the mounting surface of the stage from the pin insertion passage (col 10 line 8-22);
wherein the common gas passage (11, Fig. 1-3) is formed in a space (i.e. region) between a base (comprising member 8a, Fig. 1-3, col 4 line 15) of the stage (8, Fig. 1) and a lower electrode (comprising chuck electrode 15, Fig. 3) disposed on (i.e. supported on) the base (comprising 8a, Fig. 3) (col 4 line 25).
Regarding claim 8, Ishikawa further teaches a substrate processing apparatus (plasma etching apparatus 1, Fig. 1, col 3 line 45-46) having the stage (8, Fig. 1) on which a substrate (W, Fig. 1) is mounted in a chamber (comprising process chamber 4, Fig. 1) (col 3 line 45-46, col 4 line 6-7).
Regarding claim 1 and 8, Ishikawa does not explicitly teach a first member disposed to face the common gas passage at a location at which the pin insertion passage and the common gas passage intersect each other, and configured to adjust a flow rate of the heat transfer gas introduced onto the mounting surface of the stage from the pin insertion passage; the first member is embedded in a recess opened on an upper surface of the base.
However, Tandou teaches a first member (comprising pin seal 3-2, Fig. 3) disposed to face the common gas passage (i.e. recesses formed on mounting surface 2) at a location at which the pin insertion passage (i.e. through-hole in electrode block 1 through which pin 6 is inserted) and the common gas passage (i.e. a recess formed on mounting surface 2) intersect each other (i.e. at opening of through-hole in mounting surface/dielectric film 2), and configured to adjust a flow rate of the heat transfer gas (para. [0097]-[0098]). Tandou teaches that such a configuration can enable controlling the conductance of gas and enable suppression of movement or diffusion of foreign matter into the He gas filling gap (i.e. space between the substrate and the dielectric film 2) (para. [0091]-[0092], [0097]-[0098],[0127]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a first member disposed to face the common passage (Ishikawa: 11, Fig. 1-3) at a location at which the pin insertion passage (Ishikawa: 41, Fig. 1-3) and the common gas passage (Ishikawa: 11, Fig. 1-3) intersect each other and configured to adjust a flow rate of the heat transfer gas in view of teachings of Tandou in the apparatus of Ishikawa to enable controlling the gas flow rate/conductance to suppress movement or diffusion of foreign matter into the space between the substrate and the mounting surface (Tandou: [0091]-[0092], [0097]-[0098], [00127]) for uniform substrate processing.
Ishikawa in view of Tandou as applied above does not explicitly teach the first member is embedded in a recess opened on an upper surface of the base.
However, Yendler teaches a substrate support/stage (comprising cathode 100 including electrostatic chuck 104 and cooling base 102, Fig. 1, para. [0031]) including a first member (comprising gas distribution ring 230, Fig. 2; baffle disk 244, Fig. 6, para. [0056]) embedded in a recess (stepped recess 232, Fig. 2, para. [0048]; comprising stepped bore 602, Fig. 6, para. [0056]) opened on an upper surface of the base (comprising cooling base 102, Fig. 2 and 6).
Alternatively, Lee ‘955 teaches a stage/substrate support (substrate support unit 100, Fig. 1, para. [0036])  including a first member (comprising lift pin guide 240 or alternatively fastening block 160, Fig. 3) surrounding a lift pin pin (210, Fig. 3) embedded in a recess (not labeled but is understood as the region of 240 is disposed in plate 120, Fig. 3; or alternatively region in 130 where block 160 is disposed, Fig. 3) a opened on an upper surface of a base/plate (insulation plate 120 or alternatively lower cover 130, Fig. 3) (para. [0036],[0048]-[0050]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a recess opened on an upper surface of the base (Ishikawa: comprising 8a, Fig. 3) and embed the first member (Tandou: comprising pin seal 3-2, Fig. 3) in the recess in view of teachings of Yendler or alternatively Lee ‘955  in the apparatus of Ishikawa in view of Tandou to enable aligning and securely fitting/fixing the first member to the base.
Regarding claim 2, Ishikawa in view of Tandou and Yendler (or alternatively Lee ‘955) teaches all of the limitations of claim 1 above and Tandou further teaches wherein the first member (comprising 3-2, Fig. 3) includes: a through-hole (401, Fig. 4A and 4B, para. [0089]-[0092],[0093], [0097]) through which the lifter pin (6, Fig. 3) penetrates the first member (3-2, Fig. 4A); and at least one groove (comprising groove portion 403, Fig. 3, para. [0093]; comprising gaps 405, Fig. 4B, para. [0093],[0097]) through which the pin insertion passage (i.e. through-hole in which pin 6 is inserted in Fig. 3) and the common gas passage (i.e. recesses in mounting surface 2, para. [0052]-[0053]) are in communication with each other (para. [0089]-[0093],[0097]).
Regarding claim 3, Ishikawa in view of Tandou and Yendler (or alternatively Lee ‘955) teaches all of the limitations of claim 1 and 2 above and Tandou further teaches wherein the at least one groove (comprising 403, Fig. 4A; 405, Fig. 4B) includes a plurality of grooves formed radially (as understood from Fig. 4A and 4B and para. [0089] and [0092]).
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 5,382,311 hereinafter “Ishikawa”) in view of Tandou et al. (US 2016/0064189 A1 hereinafter “Tandou”) and Yendler et al. (US 2009/0014323 A1 hereinafter “Yendler”) or alternatively Lee et al. (US 2019/0080955 A1 hereinafter “Lee ‘955”) as applied to claims 1, 2, 3, and 8 above and further in view of Steger et al. (US 5,730,803) or alternatively Fukui et al. (JPH11329977A hereinafter “Fukui” and referring to English machine translation).
Regarding claim 4 and 6, Ishikawa in view of Tandou and Yendler (or alternatively Lee ‘955) teaches all of the limitations of claim 1 and 3 respectively but does not explicitly teach a second member disposed inside the heat transfer gas passage, and configured to adjust a flow rate of the heat transfer gas introduced onto the mounting surface of the stage from the heat transfer gas passage.
However, Steger teaches a second member (comprising ceramic pins 306, Fig. 3A, 3B, 4A) disposed inside the heat transfer gas passage (comprising heat transfer fluid conduits 312, Fig. 3A, 3B) to enable reducing the possibility of arcing from the lower surface of the substrate/silicon wafer (col 7 line 17-46).
Alternatively, Fukui teaches a second member (comprising bush 14, Fig. 1) disposed inside the heat transfer gas passage (comprising inert gas path 13, Fig. 1) to enable preventing glow discharge and stably treat a substrate (para. [0012]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a second member disposed inside the heat transfer gas passage (Ishikawa: comprising 20, Fig. 1-3) in view of teachings of Steger or alternatively Fukui in the apparatus of Tandou to enable reducing arcing/glow discharge (Steger: col 7 line 20-21; Fukui: para. [0012]). Furthermore, it would be obvious that the second member would be configured to adjust a flow rate of the heat transfer gas introduced onto the mounting surface of the stage from the heat transfer gas passage since the second member since the presence of the second member would interrupt/guide the flow of gas in the heat transfer gas passage.
Response to Arguments
Applicant's arguments filed 07 October 2022 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks bottom page 11-top of page 12) regarding independent claims 1 and 8, Lee fails to disclose or suggest "a first member disposed to fac the common gas passage at a location at which the pin insertion passage and the common gas passage intersect each other," "the common gas passage is formed in a space between a base of the stage and a lower electrode disposed on the base," and "the first member is embedded in a recess opened on an upper surface of the base" as recited in amended claim 1 and 8.
Examiner responds, independent claim 1 and 8 rejections have been modified as necessitated by Applicant’s amendments. The Examiner does not cite Lee (US 2019/0157130 A1) in the current rejections. Therefore, Applicant’s arguments directed toward Lee are moot.
Applicant argues (remarks bottom page 13) regarding independent claims 1 and 8, Tandou fails to disclose or suggest "the common gas passage is formed in a space between a base of the stage and a lower electrode disposed on the base" and "the first member is embedded in a recess opened on an upper surface of the base" as recited in amended Claim 1 and 8.
Examiner responds, independent claim 1 and 8 rejections have been modified as necessitated by Applicant’s amendments. Currently, the Examiner rejects claims 1 and 8 as being unpatentable over Ishikawa in view of Tandou and Yendler or alternatively Lee ‘955, as discussed in detail in claims rejection above. Ishikawa teaches limitation "the common gas passage is formed in a space between a base of the stage and a lower electrode disposed on the base." Tandou teaches a first member, as discussed in detail in claims rejections above.  The Examiner cites Yendler or alternatively Lee ‘955 to teach the limitation "the first member is embedded in a recess opened on an upper surface of the base." It would have been obvious to provide the first member to be embedded in a recess opened on an upper surface of the base to enable aligning and securely fitting/fixing the first member to the base.
Applicant argues (remarks bottom page 14) regarding independent claims 1 and 8, "the first member is embedded in a recess opened on an upper surface of the base Ishikawa fails to disclose or teach "the first member is embedded in a recess opened on an upper surface of the base" as recited in amended claim 1.
Examiner responds, independent claim 1 and 8 rejections have been modified as necessitated by Applicant’s amendments. Currently, the Examiner rejects claims 1 and 8 as being unpatentable over Ishikawa in view of Tandou and Yendler or alternatively Lee ‘955, as discussed in detail in claims rejection above. Examiner cites Yendler or alternatively Lee ‘955 to teach the limitation. It would have been obvious to provide the first member to be embedded in a recess opened on an upper surface of the base to enable aligning and securely fitting/fixing the first member to the base.
In light of the above, independent claims 1 and 8 are rejected.
Additionally, depending claims 2-6 are also rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716